Citation Nr: 0713581	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  06-34 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a November 19, 1998 decision of the Board of 
Veterans' Appeals (Board), which denied restoration of a 100 
percent rating for duodenal ulcer, should be revised or 
reversed on the basis of clear and unmistakable error (CUE).

(The issue of entitlement to an increased rating for duodenal 
ulcer, currently rated as 40 percent disabling is addressed 
in a separate Board decision.]



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
August 1973.  

The veteran, the moving party, filed an October 2006 
statement which has been accepted as a motion to revise or 
reverse, on the basis of CUE, a November 19, 1998 Board 
decision, wherein the Board denied restoration of a 100 
percent rating for duodenal ulcer with a history of 
submucosal carcinoid tumor.  See 38 U.S.C.A. §§ 5109A and 
7111 (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.1400, 20.1403 
(2006).  

The representative's statement clarified that the veteran was 
asserting CUE in the November 19, 1998 Board decision and not 
in a prior RO decision, even though the veteran had 
previously been provided a statement of the case and 
supplemental statements of the case on that matter.  The 
veteran is only pursuing the matter of CUE in the Board 
decision.  

The Board's policy provides that the issue of whether a prior 
Board decision involves CUE will be addressed in a decision 
separate from decisions on other issues.  This exception to 
the general policy that all issues over which the Board has 
jurisdiction in an individual case will be addressed in a 
single document is provided since the Board exercises 
original jurisdiction where reversal or revision of a 
previous Board decision due to CUE is requested.  38 U.S.C. § 
7111(e).  Thus, as noted on the title page of this decision, 
a claim of entitlement to an increased rating for duodenal 
ulcer is addressed in a separate decision.


FINDINGS OF FACT

The record does not reveal any kind of error of fact or law 
in the Board's November 19, 1998 decision that, when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSION OF LAW

The criteria for revision or reversal of a November 19, 1998 
decision of the Board on the basis of CUE have not been met.  
38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.104, 3.105(a), 20.100, 20.1402, 20.1403 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the issue of CUE in the November 19, 1998 
Board decision on appeal.  

The veteran has alleged CUE in a November 19, 1998 Board 
decision, wherein the Board denied restoration of a 100 
percent rating for duodenal ulcer with a history of 
submucosal carcinoid tumor.  A decision issued by the Board 
is final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 
20.1100, 20.1104(a)(1).  Previous determinations of the Board 
that are final and binding, including decisions of the degree 
of disability, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, however, the 
prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

It has been held that CUE is a very specific and rare kind of 
'error.' It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  

Historically, the veteran was assigned a 20 percent rating 
for duodenal ulcer from December 1975.  The veteran had 
previously been assigned a 10 percent rating for peptic ulcer 
disease which had been assigned a 10 percent rating from 
August 1973.  Subsequently, in a September 1986 rating the 20 
percent rating was reduced to 10 percent effective from 
December 1986.  

In September 1993, the veteran was hospitalized by VA.  The 
veteran related that he had lost 25 pounds in the past week 
due to vomiting, diarrhea, and poor oral intake.  His weight 
was 138.8 pounds.  Examination of the abdomen revealed slight 
tenderness in the right upper quadrant.  There was no mass or 
organomegaly.  Bowel sounds were physiologic.  The diagnosis 
was intermittent vomiting and diarrhea, etiology to be 
determined; abnormal liver function studies.

Associated with the veteran's records was an October 1993 
medical record of D.M.S., who was diagnosed as having a 
submucosal carcinoid tumor.  Unfortunately, this record was 
thereafter misinterpreted as belonging to the veteran, even 
though clearly marked otherwise with the other person's name 
and social security number.  

In a January 1994 rating decision, service connection was 
granted for a submucosal carcinoid rumor of the duodenum and 
a 100 percent rating was assigned under Diagnostic Code 7305-
7343, effective September 1993.  The veteran's duodenal ulcer 
was recharacterized as duodenal ulcer with submucosal 
carcinoid tumor.  The Board notes that the veteran was 
granted service connection for the carcinoid tumor of the 
duodenum.  This action was improper as the veteran was not 
diagnosed as having a submucosal carcinoid tumor.  

In May 1994, at a VA outpatient clinic, a physician noted 
that the records of the veteran's hospitalization in 
September-October 1993 did not show a biopsy, and that the 
pathology report was for a different patient.

In May 1994, the veteran was afforded a VA examination.  
Subjectively, he complained of cramping abdominal pain, 
nausea, vomiting 2 times weekly, diarrhea 3-4 times per week, 
weight loss, fatigue, weakness, tachycardia, flushing, 
wheezing, and anorexia.  Examination revealed that the 
abdomen was flat and soft.  There was epigastric tenderness, 
but no masses or organomegaly.  There was no edema.  His 
weight was 141.5 pounds.  It was noted that the veteran had 
periodic vomiting 3-4 times per week.  There was no recurrent 
hematemesis or melena, but he had vomited blood and had black 
tarry stools since October 1993.  There was pain in the area 
of the epigastrum.  It was noted that the episodes occurred 
two times a week.  The diagnosis was submucosal carcinoid 
tumor of the duodenum.  A blood test showed his red blood 
cell count to be low.

In a June 1994 rating decision, it was noted that a review 
examination would be scheduled in approximately 18 months.  

In December 1995, a VA examination was conducted.  The 
examiner noted that the veteran's chart did not contain a 
diagnosis of submucosal carcinoid tumor of the duodenum in 
October 1993, as had been alleged by the veteran.  The 
veteran stated that the only treatment he had received for 
the alleged tumor was "refined shark cartilage", which he 
had obtained at a health food store.  The veteran's weight 
was 166 pounds.  A blood test showed his red blood cell 
count, hemoglobin, and hematocrit to be low.  The veteran 
reported that he had upper cramping and lower abdominal pain.  
He complained of weakness, fatigue, daily nausea and 
vomiting, daily diarrhea of 2-5 times, hot feeling, flushing 
sensation, sweating, diaphoresis, and headaches.  He reported 
that he frequently had bright red blood in his stools which 
he attributed to his diarrhea.  There was no real weight loss 
and his weight was stable.  Physical examination revealed 
that the abdomen was flat and soft.  There was epigastric 
tenderness.  There was no organomegaly.  Liver, kidneys, and 
the spleen were not palpable.  It was noted that the veteran 
did not appear anemic.  The veteran reported that he had 
periodic vomiting and recurrent melena, but no recurrent 
hematemesis.  There was pain in the upper and lower abdomen.  
The veteran had episodes 5-6 times in a 24 hours and at least 
one episode daily.  The diagnosis was submucosal carcinoid 
tumor of the duodenum and duodenal ulcer disease.  

In a January 1996 rating decision, it was proposed that the 
veteran's 100 percent rating be reduced to 10 percent.  The 
veteran was notified of the proposed action.  

In May 1996, a nurse at a VA outpatient clinic noted that the 
veteran had called and stated that a cancer specialist had 
told him that he had cancer which had metastasized.  When 
asked to have the cancer specialist contact the VA clinic, 
the veteran refused to provide the name of the doctor in 
question.

In a May 1996 rating decision, the RO reduced the disability 
rating to 20 percent effective August 1996.  The rating was 
assigned under Diagnostic Code 7305.  See 38 C.F.R. § 4.114.  
The veteran appealed that action.  

A VA blood test in September 1997 showed the veteran's red 
blood cell count, hemoglobin and hematocrit to be within 
normal limits.

In September 1997, the veteran was afforded another VA 
examination.  At that time, the veteran again gave a history 
of a submucosal carcinoid tumor and said that he was 
receiving no treatment for it.  His complaints included: 
weakness; fatigue; daily nausea and vomiting; diarrhea after 
most meals; cramping abdominal pain graded 10 on a scale of 1 
to 10; occasional fever and chills; shortness of breath on 
exertion; and cold sweats.  The veteran said that he vomited 
at least one time each day.  He also stated that he had 
hematemesis and melena on a recurring basis.  He had dumping 
syndrome, with a circulatory reaction after meals.  He also 
complained of recurring constipation, colic, distention, 
bloating and belching.  On examination, the veteran appeared 
chronically ill.  Since December 1995, his weight had fallen 
from 166 pounds to 140.9 pounds.  On examination, there was 
generalized tenderness of the abdomen, with no masses or 
organomegaly.  The examiner stated that the tumor in question 
would be evaluated after completion of diagnostic studies.

In November 1997, the examiner reported that an echogram of 
the abdomen and an upper gastrointestinal (GI) series were 
normal, as were a chest X-ray and hemogram.  The examiner 
concluded that, on physical examination and laboratory 
evaluation, the reported carcinoid tumor appeared to be in 
remission.

In February 1998, A. H., M.D., a private specialist in 
oncology/hematology, reported that the veteran's medical 
records which had been reviewed did not contain a pathology 
report diagnosing a carcinoid tumor.  Dr. H. further reported 
that a chest x-ray and computerized tomography (CT) scan of 
the veteran's abdomen were negative for metastatic disease.  
The assessment was that the veteran had multiple GI problems, 
including abdominal pain, diarrhea and bleeding from the 
rectum.  He had other complaints, such as flushing, sweating 
and diarrhea, which could be related to a carcinoid syndrome, 
but there was no evidence of carcinoid, and Dr. H. was unable 
to make such a diagnosis.  Dr. H. reassured the veteran that 
urine tests and a CT scan of the abdomen had failed to reveal 
any malignancy or associated carcinoid problem.

In a statement received in March 1998, the veteran said that 
he had cancer, which was not in remission.


Law and regulations applicable to reductions and restoration 
of ratings for claims in November 1998

The provisions of 38 C.F.R. § 3.105(e) requires notification 
of the proposed reduction in evaluation, a statement of the 
facts and reasons for such reduction, such as recent 
improvement in physical condition, and an opportunity to 
submit evidence indicating that the reduction should not be 
made.  Regulation provides further that the effective date of 
the reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  38 C.F.R. § 
3.105(e) (1998).

The Board further notes that since the veteran's 100 percent 
rating had not been in effect for at least five years, the 
provisions of 38 C.F.R. § 3.344(a), which sets forth certain 
regulatory requirements which must be complied with before 
evaluations which have been in effect for five or more years 
may be reduced, was not for application.  See 38 C.F.R. § 
3.344(c) (1998).

The Board notes that in November 1998, the Board did not cite 
the regulations pertaining to reductions.  Rather, the Board 
addressed whether the 100 percent rating should have been 
continued.  

The Court has held that several general regulations are 
applicable to all rating reduction cases, regardless of how 
long the rating at issue has been in effect.  The regulations 
were the same in 1998, as at the present time.  The Court 
stated that certain regulations "impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, 
be based upon review of the entire history of the veteran's 
disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring 
to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet. App. at 421.  Thus, in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c).

Furthermore, 38 C.F.R. § 4.13 provides that when any change 
in an evaluation is to be made, "the rating agency should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms."  Brown, 5 Vet. App. at 420-421.  In light 
of these provisions, the RO and Board are required in any 
rating-reduction case to ascertain, based on the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Brown, 5 Vet. App. at 421.

Under the provisions of 38 C.F.R. §§ 4.2 and 4.10, a rating 
reduction may not be based solely on the fact that an 
improvement has actually occurred, but also on whether the 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Id.

In this case, a 100 percent rating was granted based on a 
malignant growth under Diagnostic Code 7343.  38 C.F.R. 
§ 4.114.  Diagnostic Code 7343 allows for assignment of a 100 
percent rating for malignant neoplasms of the digestive 
system.  The 100 percent rating is only for assignment during 
the first six months following surgical intervention, 
chemotherapy or other therapeutic procedure.  Here, the 100 
percent rating was assigned for longer than 6 months even 
though the veteran had not undergone any surgical 
intervention, chemotherapy or other therapeutic procedure.  

In fact, the record indicates that the veteran never had any 
tumor.  As noted, the medical record documenting the tumor 
belonged to another veteran.  

In January 1996, the veteran was notified that a reduction 
was proposed.  He was provided for reasons therefor.  The 
noticed referred to the December 1995 VA examination report.  
He was given 60 days to submit evidence.  These actions 
complied with 38 C.F.R. § 3.105(e).  

As noted above, VA regulations require that there has been an 
actual change in the veteran's condition.  It must be shown 
that there has been an improvement in a disability and that 
such improvement reflects an improvement under the ordinary 
conditions of life and work.  Further, 38 C.F.R. § 3.343(a) 
(1998) states that total disability ratings, when warranted 
by the severity of the condition and not granted purely 
because of hospital, surgical, or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.

The reduction was initially predicated on the December 1995 
VA examination.  On that report, the examiner noted that the 
veteran's chart did not contain a diagnosis of submucosal 
carcinoid tumor of the duodenum in October 1993, as had been 
alleged by the veteran.  In addition, there was 
"improvement" in the veteran's symptoms.  The veteran had 
gained approximately 20 pounds and his weight was stable at 
that time.  

Again, the Board must emphasize that the tumor which prompted 
the assignment of the total rating was not a diagnosis that 
had ever been made for the veteran.  Thus, the symptoms 
associated with the active phase of that tumor were 
misrepresented.  While the veteran may have had GI symptoms 
in 1993, they were not due to the tumor because he did not 
have a tumor, despite his statements to the contrary or even 
his belief to the contrary.  Thus, while he should have been 
rated based on his GI symptoms associated with his service-
connected duodenal ulcer, he should never have been rated 
based on a carcinoid tumor which was nonexistent.  

Therefore, while the veteran and his representative may 
believe that material improvement was not shown in December 
1995 or thereabouts, the Board finds that there was indeed 
improvement, not only in the weight gain, but because the 
record established that there was no tumor.  Thus any rating 
based on the tumor was not warranted.  That initial 100 
percent rating was only to be continued for 6 months 
following surgical intervention, chemotherapy or other 
therapeutic procedure.  Thus, per 38 C.F.R. § 3.343(a) 
(1998), there was clear error as the veteran was assigned a 
rating based on a carcinoid tumor that never existed nor, 
clearly, was treated.  

In the November 19, 1998 decision, the Board noted that the 
veteran had been assigned a 100 percent rating based on a 
carcinoid tumor.  However, a review of all available medical 
records of the veteran shows that another individual, not the 
veteran, was the one who had the carcinoid tumor.  Therefore, 
the Board concluded that a restoration of a 100 percent 
rating, under Diagnostic Code 7343, for malignancy of the 
digestive system, was not in order.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.114, Part 4, Code 7343.

The Board does not find that CUE was committed in this 
decision.  Although the Board did not cite to the reduction 
regulations, the statutory or regulatory provisions extant at 
the time were not incorrectly applied.  The Board correctly 
determined that a 100 percent rating could not be restored 
based on a medical condition that never existed.  Further, 
the correct facts, as they were known at the time, were 
before the Board.  

The veteran's representative advances that there was no 
material improvement and that the December 1995 examination 
did not show material impairment.  The Board again points out 
that the rating was not restored because the veteran did not 
have a carcinoid tumor.  There was a clear error in the 
veteran originally being rated based on a carcinoid tumor.  
That medical record which formed the basis for that rating 
belonged to another veteran.  The continuation of that rating 
was improper.  Even if the reduction was not made based 
entirely on a realization that this error was made, the Board 
was proper in not restoring the erroneous rating.  

Again, although the Board did not cite to the reduction 
regulations in effect, the conclusion if the Board had so 
addressed them would not have been manifestly different, as 
noted above.  The reduction was proper, the decision to not 
restore the 100 percent rating was proper.

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the November 19, 1998 Board 
decision.  Accordingly, the veteran's motion is denied.




ORDER

The motion for revision of the November 19, 1998 Board 
decision on the basis of CUE is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


